Citation Nr: 1045482	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the severance of service connection for the cause of the 
Veteran's death was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that the Veteran died as a result of 
metastatic carcinoma of the larynx, which she contends was the 
result of in-service herbicide exposure.  In support of this 
contention, she has submitted a copy of the Veteran's death 
certificate and a statement from the Chief Medical Examiner, Dr. 
N.P., which indicate that the cause of the Veteran's death was 
carcinoma of the larynx.  However, the record also includes a 
June 2008 opinion from a VA physician in which the physician 
indicates that he reviewed the record and determined that the 
Veteran never had carcinoma of the larynx.  Rather, the physician 
found that the Veteran had carcinoma of the tonsil.  The 
physician noted that he contacted the Chief Medical Examiner who 
was responsible for the death certificate, and he reported that 
the chief medical examiner indicated that no autopsy was 
performed and that the cause of death was determined by history 
provided by the Veteran's family.  Further, the physician noted 
that the Chief Medical Examiner indicated that he would be 
willing to amend the death certificate if necessary if medical 
records were forwarded to his attention.  There is no indication 
that there was any further attempt made to obtain another 
opinion.  

The Veteran had service in Vietnam and is presumed to have been 
exposed to an herbicide agent.  Cancer of the larynx is a disease 
which will be presumed to have been incurred in service if 
manifest to a compensable degree within a specified period.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Cancer of the tonsil is not a disease subject to that 
presumption.  

In light of the conflicting findings currently of record (the 
death certificate and associated statements and the VA opinion), 
the appellant's contention that no one in the Veteran's family 
provided a history of larynx cancer, and the Chief Medical 
Examiner's reference to providing another opinion, the relevant 
records should be sent to the chief medical examiner so an 
amended death certificate can be prepared, if so warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Chief Medical Examiner, Dr. 
N. P., and ask him to review the relevant 
medical evidence.  After such review, the 
Chief Medical Examiner is requested to 
provide an opinion as to the cause of the 
Veteran's death.  Specifically, as to whether 
the cause of the Veteran's death was 
carcinoma of the larynx.  A rationale for any 
opinion expressed is requested.  

2.  If and only if an opinion is received 
from Dr. N.P. which indicates the cause of 
death is cancer of the larynx, forward the 
complete record to an appropriate physician 
to obtain a medical opinion as to the cause 
of the Veteran's death.  That physician 
should address the conflict between opinions 
which show the cause of death as either 
cancer of the larynx or cancer of the tonsil.  
A rationale for any opinion expressed is 
requested.  

3.  Thereafter, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


